Citation Nr: 1341334	
Decision Date: 12/16/13    Archive Date: 12/31/13

DOCKET NO.  12-24 228A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for a left heel spur, currently evaluated as 10 percent disabling.  

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1976 to April 1979; April 1979 to April 1983; and August 2002 to January 2004.  He also served in the Army Reserves for over 19 years between these periods of active duty.  

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which in part determined that new and material evidence had not been received to reopen the Veteran's previously denied claim of service connection for hypertension, as well as continuing to rate the service connected left heel spur as 0 percent disabling.

The initial May 2005 rating decision granted service connection and assigned the Veteran a 0 percent rating for his left heel spur, effective January 2004.  Thereafter, a July 2012 rating decision increased the Veteran's rating to 10 percent, effective from April 2009.  Regardless of the RO's actions, the issue remains before the Board because the increased rating was not a complete grant of the maximum benefits available.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claims.  The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.

The issue of hypertension being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's left heel spur disability is manifested by no worse symptomatology than tenderness at the heel and Achilles tendon. 

2.  In an unappealed decision, dated in May 2005, the RO denied the Veteran's claim for service connection for hypertension.  The decision is final. 

3.  Assuming its credibility, the evidence associated with the claims file subsequent to the May 2005 decision is neither cumulative nor redundant, and by itself or in connection with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim of entitlement to service connection for hypertension.  


CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 10 percent for a left heel spur have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5015 (2013). 

2.  The May 2005 decision that denied the Veteran's claim for service connection for hypertension is final.  38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005).  

3.  New and material evidence having been presented to reopen a claim for service connection for hypertension, the claim for hypertension is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In a correspondence dated in June 2009, prior to the July 2012 rating decision, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and C.F.R. § 3.159(b) (2013), known as the Veterans Claims Assistance Act of 2000 (VCAA).  Specifically, the RO notified the Veteran of: the information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  That letter also notified the Veteran of the process by which disability rating and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has done everything reasonably possible to assist the Veteran with respect to his claim for an increased rating in accordance with 38 U.S.C.A. § 5103(A) (West 2002) and 38 C.F.R. § 3.159(c) (2013).  All identified and available treatment records have been secured.  The Veteran's service treatment records and post-service medical records are in the claims folder.

Furthermore, the Veteran was provided with a VA examination.  The examination report reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate evaluation of the Veteran, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  The Board, therefore, concludes that this examination report is adequate for the purpose of rendering a decision on the instant appeal.  See 38 C.F.R. § 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.  Additionally, the Veteran declined to present testimony in support of his claims.  Thus, the duties to notify and assist have been met.

With respect to the claim for new and material evidence, the Board is reopening the service connection claim.  Therefore, any defect in the notice letter concerning the evidence needed to reopen the claim-or, indeed, any deficiency in VA's compliance with its duty to assist the Veteran-cannot be prejudicial to him.  The Board is granting the new and material aspect of the Veteran's appeal in full.  Thus, the Board concludes that the notice requirements as they pertain to new and material evidence have been complied with, and that a defect, if any, in providing notice and assistance to the Veteran was at worst harmless error in that it did not affect the essential fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

Left heel spur

The Veteran claims entitlement to a rating in excess of 10 percent for his service-connected left heel spur.  For the following reasons, the Board finds that an increased rating is not warranted.

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  Each disability must be viewed in relation to its history, with an emphasis on the limitation of activity imposed by the disabling condition.  Medical reports must be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7 (2013).

While the Veteran's entire history is reviewed when assigning a disability evaluation, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The United States Court of Veterans Appeals (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The Veteran seeks entitlement to a higher evaluation for his left heel spur.  His disability is currently rated as 10 percent disabling under Diagnostic Code 5015 for benign new growths of bones, rated on limitation of motion of the affected part as degenerative arthritis. 

Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

Thus, in consideration of the foregoing, the Board will consider whether the Veteran is entitled to a higher disability evaluation for his left heel spur under the other Diagnostic Codes pertaining to the foot.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5276 through 5284 (2013). 

The July 2012 VA examiner noted that the Veteran had tenderness at the Achilles tendon on the left foot.  Strength was rated a 5/5.  The examiner also noted no deformity, mal-alignment, drainage, edema, redness, heat, spasms or painful motion.  He also noted no abnormal movement, guarding of movement, fatigue, lack of endurance, weakness, atrophy, incoordination, instability, or pertinent abnormal weight bearing.  There was no loss of function with repetitive use.  According the examiner, flare ups could not be determined under DeLuca criteria without resorting to mere speculation.  

The examiner noted onset of the left heel spur in military service.  Current symptoms the Veteran reported were pain at the left Achilles tendon and heel, and flare ups dependent on weather changes and the type of shoe the Veteran wore.  The Veteran reported that the type of shoe he wore contributed to flare ups but if it had a good cushion his heel would feel fine.  The Veteran stated that at work he would wear supportive shoes.  At his job he did not stand much.  He drove a fork lift while seated, which did not stress his foot.  If he walked the length of a football field he would experience pain.  The Veteran reported the location of the pain was at the heel and Achilles tendon.  He would take Tylenol treat the pain.  

The examiner noted no Morton's neuroma, no metatarsalgia, hammer toe, hallux valgus, hallux rigidus, claw foot, or malunion or nonunion of the tarsal or metartsal bones.  The Veteran did not have evidence of any other foot injuries.  He also did not have any other evidence of bilateral weak foot.  He did not use any assistive devices.  The Veteran's foot condition did not impact his ability to work.  

Under Diagnostic Code 5276 for acquired flatfoot, a 10 percent evaluation is assigned when the evidence shows moderate bilateral pes planus with weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, and pain on manipulation and use of the foot.  A 30 percent evaluation is assigned for severe bilateral pes planus with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated indication of swelling on use, and characteristic callosities.  A 50 percent evaluation is assigned for pronounced bilateral pes planus with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276 (2013). 

In order for the Veteran to receive the next higher rating of 20 percent under Diagnostic Code 5276, the evidence must show severe left flat foot with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  However, the evidence does not present such a disability picture. 

As indicated in the examination, there has been no objective evidence of marked deformity, indication of swelling on use, or characteristic callosities.  There was no hallux valgus, callosities or deformities.  The July 2012 VA medical examiner noted that the Veteran had no claw feet or hammer toes.  Furthermore, there is no evidence that the Veteran's disability is manifested by moderately severe or severe malunion or nonunion of the tarsal or metatarsal bones.  See 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2103).

Moreover, there is no persuasive evidence that the Veteran's left heel spur more closely approximates a moderately severe impairment, or worse, associated with the foot injury.  There was also no evidence of abnormal weight-bearing and the Veteran's gait was within normal limits.  See 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2103) (for other foot injury residuals).  Under Diagnostic Code 5284, a 10 percent rating is assigned for moderate foot injuries.  A 20 percent rating is assigned for moderately severe foot injuries.  A maximum 30 percent rating is assigned for severe foot injuries.  A Note to Diagnostic Code 5284 provides that a 40 percent rating is assigned with actual loss of use of the foot.  Id. The evidence above does not more closely approximate moderately severe or severe residuals of a foot injury. 

Furthermore, the preponderance of the evidence weighs against finding that the Veteran's left foot disability is manifested by claw foot (Diagnostic Code 5278) or malunion or nonunion of the tarsal or metatarsal bones (Diagnostic Code 5283) so as to warrant an increased rating under either of those codes.  The maximum rating available under the remaining codes is 10 percent, and the Veteran is not shown by the evidence to be entitled to a separate rating under any of those codes.  See Diagnostic Code 5277 (bilateral weak foot), metatarsalgia (Diagnostic Code 5279), unilateral severe hallux rigidus (Diagnostic Code 5281), and hammer toe (Diagnostic Code 5282). 

In summary, the Veteran's left heel spur disability is manifested by no worse symptomatology than tenderness at the heel and Achilles tendon.  There is no indication that the Veteran's disability more closely approximates the schedular criteria for a higher rating under any potentially applicable diagnostic code.  For the above reasons, we find that the weight of the evidence to be against the Veteran's increased rating claim for the entire claim/appeal period.

Extra Schedular Consideration

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b) (1) (2013).  The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record does not reflect that the manifestations of the disability are in excess of those contemplated by the schedular criteria.  The RO awarded the 10 percent rating based on the Veteran's complaints and objective findings reported at the July 2012 VA medical examination.  The Veteran's complaints and demonstrated impairment attributable to his disability are adequately contemplated by the rating.  As such, in the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of those contemplated by the assigned rating.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued and the record does not otherwise reflect that his service-connected left heel spur renders him totally unemployable.  Accordingly, the Board concludes that a claim for TDIU has not been raised.

Analysis-New and Material Evidence

The rating decision in May 2005 denied the claim for hypertension because the RO stated there was no finding that the Veteran's hypertension was aggravated by service.  The rating decision is final because the Veteran did not file a timely appeal with respect to the rating decision.  See 38 U.S.C.A. § 4005(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005).

The claim of entitlement to service connection for hypertension may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108 (West 2002); Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed his application to reopen his claim in May 2009.  Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).  In this regard, in the case of Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

In April 2005, before the May 2005 rating decision, the Veteran was afforded an examination.  His blood pressure lying was 147/97 with a pulse of 67, and sitting was 149/91 with a pulse of 67; standing was 152/94 with a pulse of 69.

In February 2010, the RO denied a request to reopen the claim based on new and material evidence.  Despite the RO not appearing to reopen the claim, the Veteran was still afforded a compensation and pension examination addressing hypertension in July 2012.  The Veteran also submitted a March 2010 lay statement that his hypertension medication needed to be increased since his most recent service period.  VAMC treatment records from August 2006 to February 2008, and April 2008 to November 2009 also show varying multiple blood pressure readings.  

Based on the foregoing, the Board concludes that sufficient evidence has been submitted to reopen the claim for service connection for hypertension as there is new and material evidence since the final May 2005 decision.  38 C.F.R. 
§ 3.156(a) (2013).  There is no indication the RO reopened the claim; that notwithstanding, the claim has been developed with the new examination.  The May 2005 evidence of record included a April 2005 VA examination, as well as the Veteran's service treatment records from 1976 to 2004.  The Veteran's July 2012 VA examination, as well as Veteran's lay statements and VAMC treatment records from August 2006 to February 2008, and April 2008 to November 2009, serve as new and material evidence received since May 2005 that is sufficient to reopen the claim.  In this regard, the Board notes that for the limited purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Additionally, the Court has set forth a low threshold to reopen claims, and with the evidence of record combined with VA assistance, there is a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Furthermore, the Veteran is competent to attest to any symptoms which he may attribute to service.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge).  

As there is evidence to suggest that the Veteran has a current disability and in-service aggravation, the Board finds that new and material evidence has been received as it was not previously of record and raises a reasonable possibility of substantiating the claim of service connection for hypertension.  Thus, the claim is reopened.  Id.  The merits of the underlying claim of service connection are addressed in the Remand section below.

Based on the foregoing, the Board concludes that sufficient evidence has been submitted to reopen the claim for service connection for hypertension.  See 38 C.F.R. § 3.156(a) (2013).  To this extent, the appeal is granted.


ORDER

Entitlement to a higher disability evaluation for left heel spur, evaluated at 10 percent disabling, is denied.

New and material evidence having been received, the application to reopen a claim for service connection for hypertension is allowed, and to that extent the appeal is granted.


REMAND

The RO denied the Veteran's claim of service connection for hypertension on the basis that new and material evidence had not been received to reopen such a claim following a prior final decision.  The decision above reopens the claim.  In Hickson v. Shinseki, 23 Vet. App. 394 (2010), the Court held that where the Board reopens a claim but the RO did not, the claim must be remanded for RO de novo consideration unless there is a waiver from the appellant or no prejudice would result from adjudication of the claim.  As the RO has not considered the claim of service connection for hypertension on the merits, the Board finds that a remand for the RO to readjudicate de novo the Veteran's claims in the first instance is necessary. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO must notify the Veteran of what evidence is needed to substantiate the claims of service connection for hypertension.  The Veteran must be afforded an opportunity to respond. 

2.  The RO must then readjudicate the matter.  If any claim remains denied, the RO must issue an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond.  The case must then be returned to the Board, if in order, for further review. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


